DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment 
2.	Applicants’ amendment filed on 06/23/22 has been fully considered and entered. 

Reasons for Allowance
3.	Claims 1-2, 4, 6-12, 14 and 16-21 are allowed.
4.	The following is an examiner's statement of reasons for allowance:
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 1. Specifically, the prior art fails to disclose an optical fiber connector, comprising an optical fiber connection assembly disposed within the connector body proximate to a proximal end thereof, the optical fiber connection assembly including a support and at least one elongate member fixed to and extending through the support, the elongate member being configured to engage an optical fiber in an optical fiber cable; a locking assembly for holding the optical fiber cable, wherein the locking assembly is disposed proximate to a distal end of the optical fiber connection assembly; and a sealing element disposed at a distal end of the optical fiber connector, wherein the sealing element is configured to seal a connection between the distal end of the optical fiber connector and an outer periphery of the optical fiber cable; wherein the locking assembly includes a first locking mechanism for crimping at least a jacket of the optical fiber cable and a second locking mechanism for gripping the optical fiber cable itself; and wherein the second locking mechanism includes a gripping member and a tightening member for tightening the gripping member. the gripping member including a gripping portion formed of a plurality of resilient fingers distributed along a circumferential direction. and the plurality of resilient fingers capable of being deformed radially inwardly by the tightening member so as to grip the optical fiber cable extending therethrough, in combination with other recited limitations in the claim.  
Claims 2, 4 and 6-12 depend from claim 1. 
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 14. Specifically, the prior art fails to disclose an optical fiber connector assembly, comprising characterized in that the optical fiber connector assembly comprises a first optical fiber connector comprisinghi re: Liu et al. Application No.: 16 916.676  a first optical fiber connection assembly disposed within the first connector body proximate to a proximal end of the first connector body. the first optical fiber connection assembly including a first support and at least one first elongate member affixed to and extending through the first support the first elongate member being configured to couple an optical fiber in a first optical fiber cable; a locking assembly for holding the first optical fiber cable. wherein the locking assembly is disposed proximate to a distal end of the first optical fiber connection assembly and a sealing element disposed at a distal end of the first optical fiber connector, wherein the sealing element is configured to seal a connection between the distal end of the optical fiber connector and an outer periphery of the first optical fiber cable: a second optical fiber connector comprising a second optical fiber connection assembly disposed within the second connector body proximate to a proximal end of the second connector body, the second optical fiber connection assembly including a second support and at least one second elongate member affixed to and extending through the second support; wherein the first optical elongate member and the second elongate member are configured to be of the same type and number, and are aligned with each other when the first optical fiber connector and the second optical fiber connector are connected together; wherein the first optical fiber connector and the second optical fiber connector are provided with a first indicative mark and a second indicative mark respectively, the first indicative mark and the second indicative mark being configured to ensure that the first elongate member of the first optical fiber connector can be aligned with the second elongate member of the second optical fiber connector when the two indicative marks are aligned, in combination with other recited limitations in the claim. 
Claims 16-20 depend from claim 14. 
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 21. Specifically, the prior art fails to disclose an optical fiber connector, comprising an optical fiber connection assembly disposed within the connector body proximate to a proximal end thereof, the optical fiber connection assembly including a support and at least one elongate member fixed to and extending through the support the elongate member being configured to engage an optical fiber in an optical fiber cable; a locking assembly for holding the optical fiber cable, wherein the locking assembly is disposed proximate to a distal end of the optical fiber connection assembly and a sealing element disposed at a distal end of the optical fiber connector. wherein the sealing element is configured to seal a connection between the distal end of the optical fiber connector and an outer periphery of the optical fiber cable; wherein the optical fiber connector further comprises a push-pull connection mechanism including cylindrical connection mechanism body arranged coaxially with the connector body and radially spaced apart from an outer surface of the connector body by a distance to form an annular gap between the connection mechanism body and the connector body; a coupling sleeve at least partially covering the connection mechanism body; an annular slide block positioned in the annular gap; a first biasing member biasing the annular slide block toward the proximal end of the optical fiber connector; a second biasing member biasing the coupling sleeve toward the proximal end of the optical fiber connector; at least one retaining member each of which being respectively positioned in a respective pocket of the connection mechanism body and being capable of radial movement the retaining member being configured to interact with the annular slide block and the coupling sleeve;hi re: Liu et al. Application No.: 16 916.676 wherein in an unmated state, the first biasing member forces the annular slide block to engage the retaining member and the coupling sleeve is in a first position relative to the connection mechanism body; and wherein in a unmated state, a proximal portion of a second optical fiber connector that can mate with the optical fiber connector forces the annular slide block away from the retaining member, and the second biasing member forces the coupling sleeve against the retaining member and forces the coupling sleeve to be in a second position relative to the connection mechanism body, and the second position is closer to the proximal end of the optical fiber connector than the first position, in combination with other recited limitations in the claim.  
The prior art is simply silent to such structural limitations. Further, there is nothing on the record that would suggest such differences would be obvious over the prior art. Lastly, one having ordinary skill in the art does not possess any general knowledge that would motivate a modification to or combination of any of the known prior art to arrive at the claimed invention.
Claims 1-2, 4, 6-12, 14 and 16-21 are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled ''Comments on Statement of Reasons for Allowance.''

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER DOAN/Primary Examiner, Art Unit 2883